Citation Nr: 1511730	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating from January 13, 2003, to January 24, 2011, and an initial rating greater than 10 percent thereafter, for hearing loss.  

2.  Entitlement to an disability rating greater than 30 percent for headaches from January 13, 2003, to September 21, 2011.

3.  Entitlement to an initial rating greater than 50 percent for headaches since September 21, 2011.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim for that disability when raised by the record.  The issue of entitlement to a TDIU as a result of service-connected migraine headaches has been raised by the Veteran and by the evidence of record.  Although the agency of original jurisdiction (AOJ) adjudicated the TDIU claim in April 2010, the Court's holding in Rice requires that the Board consider the TDIU claim as part of his pending increased rating claims.  Thus, it is incorporated as an issue on appeal.

During the pendency of the appeal, the AOJ awarded an increased evaluation for hearing loss from 0 percent to 10 percent and an increased evaluation for headaches from 30 percent to 50 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to an AOJ decision assigning a particular rating, a subsequent AOJ decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, these issues remain in appellate status. 

The Veteran did not submit a timely substantive appeal as to the rating claims.  The January 2013 substantive appeal that is of record specifically indicated that the Veteran intended to appeal only the issue of entitlement to a TDIU.  As reflected by the April 2013 certification of appeal, the AOJ has treated the claim as if it were in appellate status.  The Veteran's representative also submitted a statement in December 2013 addressing both the rating claims and the claim for a TDIU.  Accordingly, the Board waives the defect in the timeliness of the substantive appeal and assumes jurisdiction of these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

An October 2011 rating decision denied a rating in excess of 10 percent for tinnitus.  In January 2012 and February 2012 statements, the Veteran indicated that he did not wish to pursue an appeal with respect to the rating assigned to his tinnitus.  The AOJ included the issue of entitlement to a higher rating for tinnitus in its statement of the case (SOC) and May 2013 certification of appeal.  The January 2013 VA Form 9, however, declined to perfect an appeal of the rating claim for tinnitus that was referenced in the SOC.   The Veteran has not addressed the issue of a higher rating for tinnitus in any of his subsequent filings.  Under these circumstances, the Board finds that the Veteran does not wish to appeal this issue.  Nor has he been led to believe that this issue is on appeal.  Thus, the Board will not assume jurisdiction of this issue.  Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From January 13, 2003, to January 24, 2011, hearing loss was manifested by no worse than Level I hearing impairment in both ears.

2.  Since January 24, 2011, hearing loss was manifested by no worse than Level IV hearing impairment in both ears.

3.  From January 13, 2003, to September 21, 2011, the Veteran's headaches are best characterized as frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.

4.  Since September 21, 2011, the Veteran has received the maximum allowable schedular rating for headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating from January 13, 2003, to January 24, 2011, and for an initial rating greater than 10 percent thereafter, for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for an initial 50 percent rating from January 13, 2003, to September 21, 2011, for migraines have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).

3.  The criteria for an initial rating greater than 50 percent for headaches since September 21, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  As the maximum schedular rating for headaches is being awarded, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be discussed further with respect to this claim.   

The hearing loss appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's VA and private treatment records also have been obtained.  The Veteran has not indicated, and the record does not show, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran was afforded VA audiological examinations in April 2003 and September 2011.  The record does not reflect that these examinations were inadequate for rating purposes.  Each examination report adequately describes the current level of severity of the Veteran's service-connected hearing loss.  Remand for additional examination is not required.  

There is no indication in the record that any additional evidence relevant to the issues decided in this appeal is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making all determinations, the Board must consider fully the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment, as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

Factual Background and Analysis

At a VA audiology examination in April 2003, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
65
65
46
LEFT
10
45
70
70
49

No functional impacts of hearing loss were noted on the examination report.  

At a VA audiology examination in September 2011, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
70
70
80
60
LEFT
25
65
80
85
64

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.

The Veteran described his functional impacts as having to watch TV with the  volume turned up, and having to read lips to understand speech.  

There is no indication that the Veteran received VA or non-VA clinical treatment for his hearing loss.  None of his treatment providers has characterized the Veteran as having difficulty hearing or understanding them.    

The Veteran underwent a private audiological assessment in January 2003.  This assessment is not adequate for VA rating purposes because there is no indication that the Maryland CNC word list was used to test the Veteran's speech recognition.  See 38 C.F.R. § 4.85(a).  

During the April 2003 examination, hearing acuity in both ears under Table VI corresponded to Level I.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.  Id.

During the September 2011 examination, hearing acuity in both ears under Table VI corresponded to Level IV.  Id.  

An exceptional pattern of hearing impairment was shown in the right ear during the September 2011 audiogram, as the puretone threshold at 1000 Hz was under 30 decibels and the puretone threshold at 2000 Hz was 70 decibels.  38 C.F.R. § 4.86a.  Applying these results to Table VIa produces a finding of Level IV hearing acuity in the right ear.   

Under Table VII, the intersection of Level IV hearing in each ear corresponds to a 10 percent disability rating.  Id.  In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable disability rating from January 13, 2003, to January 24, 2011.  Nor has the Veteran's hearing loss approximated the criteria for a disability rating greater than 10 percent since January 24, 2011.

Though the Board acknowledges the difficulties that the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of higher ratings is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must describe fully the functional impacts caused by a hearing disability in his or her final report.  The September 2011 examination details the functional effects of the Veteran's hearing loss, including difficulty in hearing the television and understanding speech.  The examiner noted that the Veteran can work in an environment that is quiet and requires face-to-face contact.  The Veteran's difficulty understanding speech has not negatively impacted any of his activities of daily living.  His treatment providers have not noted that the Veteran appears to have difficulty understanding them.  The Board finds that the Veteran's hearing difficulties are not exceptional and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating from January 13, 2003, to January 24, 2011, and for an initial rating greater than 10 percent since January 24, 2011, for hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

An initial disability rating in excess of 30 percent for headaches was assigned under 38 C.F.R. § 4.124a, DC 8100, from January 13, 2003, to September 21, 2011.  An initial disability rating of 50 percent under DC 8100 has been assigned since September 21, 2011.

Diagnostic Code 8100 provides that characteristic prostrating attacks averaging one in 2 months over the last several months are to be assigned a 10 percent rating.  Characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating.  Very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability, are assigned a 50 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2014).

The Veteran has not been engaged in any substantially gainful employment since February 2000 when he retired from his managerial position with a railroad.  He asserts that he took an offer for early retirement because of the frequency and severity of his headaches, and asserted that he can no longer return to full time work.  According to the Veteran, he was only able to maintain his position for as long as he had because he was a manager and able to retreat to his office during a severe headache.  He asserts that he would have been forced to retire earlier had this not been the case.

A statement from the Veteran's former employer reflects that he retired in February 2000.  The reasons for his retirement are not given.  The Veteran attempted to rejoin the workforce in May 2006 but retired again in November 2006.  The reasons for his second retirement were not given by his employer. 

On VA examination in April 2003, the Veteran reported 10 to 15 headaches per month, with two headaches per month characterized as "bad."  The severe headaches were treated by resting in a quiet, dark room, and taking appropriate medication.  Several headaches each month resulted in "near-total disability" requiring rest and restriction of activities.  The examiner estimated that the Veteran experienced two days of disability each month.  

On VA examination in December 2009, the frequency and severity of the Veteran's headaches were essentially unchanged from April 2003.  The examiner indicated that "less than half" of the Veteran's headaches were prostrating; however, there were "significant effects" on the Veteran's employability.

In October 2010, the Veteran indicated that he has at least 5 prostrating headaches per month.  

The Veteran reported prostrating headaches 2 to 5 times per month during a September 2011 VA examination.  All of these headaches were incapacitating.  The Veteran explained to the examiner that he cannot work because of his headaches; the examiner, however, found that he is able to engage in light sedentary work.  

Two letters from non-VA experts in vocational rehabilitation have been received.  Both of these private experts conducted a diagnostic interview of the Veteran and reviewed the evidence of record.  Both concluded that the Veteran's headaches prevent him from maintaining substantially gainful employment because of the significant amount of time off that he requires to manage his symptoms.  These experts provided their curricula vitae indicating their expertise in the area of vocational rehabilitation.  The Board thus finds that they are competent to render opinions as to the Veteran's employability.  

The Veteran's reports as to the frequency and severity of his headaches are unchanged since the commencement of the appeal period.  These reports also are supported by the competent evidence of record.  The Veteran's overall clinical picture reflects prostrating headaches several times a month which require him to retreat to a dark room and treat himself with medication.  The Veteran is competent to testify as to the frequency of prostrating headaches.  See Layno, 6 Vet. App. at 470.  There is nothing in the record which contradicts his assertions.  

In determining whether a headache disability is productive of "severe economic inadaptability," the evidence need only show that the disability is capable of producing severe economic inadaptability.  It is not necessary to show that the disorder is actually causing such inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this case, both the Veteran and the two non-VA vocational rehabilitation experts assert that the severity of his headaches preclude him from maintaining substantially gainful employment.  These opinions are competent and probative in this matter.  The opinions of the non-VA vocational rehabilitation experts are factually accurate, fully articulated, and based on sound reasoning; thus, they carry significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, the opinions of the VA examiners as to the Veteran's ability to work are not supported by adequate rationale; thus, they are of no probative value.  Id.

The Veteran's headaches are best characterized as frequent, completely prostrating, and productive of severe economic inadaptability since the establishment of service connection effective January 13, 2003.  Accordingly, the Board finds that an initial 50 percent rating is warranted for this period of time.  As the maximum schedular rating is awarded for the entire appeal period, staged ratings are not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  A three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), determines whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating criteria contemplate the severity of the Veteran's headaches.  The Veteran's headaches are productive of pain, limitation of function, and interference with employment.  These are manifestations specifically contemplated in the rating criteria.  Thus, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Id.


ORDER

Entitlement to an initial compensable rating from January 13, 2003 to January 24, 2011, and to an initial rating greater than 10 percent thereafter, for hearing loss is denied.

Entitlement to an initial rating of 50 percent from January 13, 2003 to September 21, 2011, for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 50 percent since September 21, 2011, for headaches is denied.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, a Veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  The Veteran does not have a single service-connected disability ratable at 60 percent or more, nor is his combined disability rating 70 percent or greater.  Thus, the schedular criteria for a TDIU are not met.  Id.

The two opinions from non-VA vocational rehabilitation experts (discussed above) indicate that the Veteran is precluded from employment as a result of his service-connected headaches.   Thus, the Board finds that the TDIU claim must be forwarded to the Director of VA's Compensation Service for extraschedular consideration.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  A copy of the Director's decision on this issue should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


